DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2021 has been entered.
 
Response to Amendment
The amendments filed 30 December 2021 have been entered. Applicant’s amendments have overcome each and every rejection under 35 U.S.C. 112(b) previously set forth in the office Action mailed 30 September 2021. Interpretation of claim 6 under 35 U.S.C. 112(f) is withdrawn in light of the amendments. Claims 1-6 and 8 are pending; claim 7 is cancelled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US

2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "wherein the hardware processor is configured to: detect whether the user has taken a meal; determine whether the measured heart rate is less than a first threshold after it is detected that the user has taken the meal; and drive the interface to issue a notification to prompt to take or be administered a medicine in response to the determination that the measured heart rate is less than the first threshold". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "wherein the hardware processor is configured to: detect whether the user has taken a meal; determine whether the measured heart rate is less than a first threshold after it is detected that the 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites “A user terminal apparatus comprising: a case configured to be worn by a user; a hardware processor located within the case; a first sensor connected to the hardware processor, the first sensor being configured to measure a heart rate of the user when the case is worn by the user; an interface connected to the hardware processor; and a memory connected to the hardware processor”. In particular, the claim amounts to using a well-understood, routine, or conventional sensor and hardware processor to perform the steps of “detecting whether the user has taken a meal…”, “determine whether the measured heart rate is less than a first threshold after it is detected that the user has taken the meal…” which may all be performed in the human mind or using a generic computer such that at most, the abstract idea is incorporated into the technological environment of a generic computer or processor with the remaining limitations constituting mere data gathering via a generic sensor and data output, wherein the output is not itself prophylaxis or treatment for a disease but only the issuing of a notification. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, but for the recitation of a generic processor, sensor, and interface, each claimed step performed by the processor may be performed by a person in an undefined manner, such as by manually taking a patient’s pulse and judging the result compared to a chosen threshold value) that there are no meaningful limitations to the abstract idea. Other than reciting “a hardware 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Besides the abstract idea, the claim recites “A user terminal apparatus comprising: a case configured to be worn by a user; a hardware processor located within the case; a first sensor connected to the hardware processor, the first sensor being configured to measure a heart rate of the user when the case is worn by the user; an interface connected to the hardware processor; and a memory connected to the hardware processor”. The limitation of “a hardware processor”, “a sensor being configured to measure a heart rate of a user”, and “an interface” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic processor or computing device, heartrate sensor, and a generic interface or display, which Kennedy (reference citation) describes as both routine and conventional in its description of a “elements of the controller could be implemented by a general-purpose computing device” or otherwise implemented through the processor and memory of a cell phone (Column 6, lines 64-67-Column 7, lines 1-6) as well as “the wrist-mounted device could also include photoplethysmographic sensors, ECG electrodes, galvanic skin response electrodes, or other sensors for generating signals related to the operation of the autonomic nervous system, heart, cardiovascular system, or other portions of the wearer's body” (Column 7, lines 14-19) and “may include a display, buttons, a touchscreen, or some other user interface elements” (Column 6, lines 54-55). As discussed above with respect to integration of the abstract idea into a 
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 4 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the first sensor is configured to measure the heart rate of the user by measuring a blood pressure waveform of the user and calculating the heart rate of the user based on the measured blood pressure waveform of the user.” The claim element of claim 1 of a user terminal apparatus is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea. The limitation of “wherein the sensor is a blood pressure sensor configured to measure a blood pressure waveform” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic sensor for measuring blood pressure of a user, which McCombie (“Adaptive blood pressure estimation…” IEEE) describes as both routine and conventional in its description of a “gold standard for non-invasive blood pressure monitoring” as well as “several non-invasive techniques have been proposed to solve the problem of a wearable arterial 
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein the hardware processor is further configured to receive a user input indicating that the user has taken the meal, wherein the hardware processor is configured to detect that the user has taken the meal on receipt of the user input.” The claim element of claim 1 of a user terminal apparatus is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). The limitation of claim 3 constitutes mere instructions to apply the exception. This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein the hardware processor is further configured to perform learning to identify that the user has taken the meal based on first sensor data obtained by the first sensor, and wherein the hardware processor is configured to detect, based on first sensor data obtained after the learning by the first sensor and a learning result obtained by the learning, whether the user has taken the meal.” The claim element of claim 1 of a user terminal apparatus is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein the interface comprises at least one of a display, a loudspeaker, or a vibrator.” As previously described in this action, the recited element of an interface may be seen as well-understood, routine, or conventional such that its presence is not indicative of integration of the judicial exception into a practical application. The 
Besides the abstract idea of claim 1, claim 6 recites the limitation “wherein the interface comprises communication circuitry configured to transmit the notification to an external device.” As previously described in this action, the recited element of an interface may be seen as well-understood, routine, or conventional such that its presence is not indicative of integration of the judicial exception into a practical application. Furthermore, the additional elements of “a communication unit” and “an external device” may additionally be seen as well-understood, routine, or conventional. In particular, Kennedy teaches “components of the system could communicate via an ad-hoc wireless network standard (e.g. Zigbee)” (Column 6, lines 12-18), “a communication interface (e.g., a cellular radio link, a WIFI radio link) “ (Column 16, lines 37-40), and “any type of remote computing device or remote cloud computing network” (Column 16, lines 54-55). The claim element of claim 1 of a user terminal apparatus is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 8 recites the limitation “further comprising a second sensor coupled to the hardware processor and configured to measure a blood pressure of the user, wherein the hardware processor is configured to: determine whether the measured blood pressure is less than a second threshold after detecting that the user has taken the meal; and drive the interface to issue the notification to prompt to take or be administered the medicine in response to the determination that the measured heart rate is less than the first threshold and a determination that the measured blood pressure is less than the second threshold.” As previously described in this action, the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (U.S. Patent No. 10264971 B1) in view of Heneghan (U.S. Patent No. 10398381 B1) further in view of Devries (U.S. 20170249445 A1).
Regarding claim 1, Kennedy teaches a user terminal apparatus (Column 1, lines 52-57—a system including a first and second body mountable device and a controller) comprising: a case configured to be worn by a user (Housing 430, Fig. 4; Housing 530, Fig. 5A-5B); a hardware processor located within the case (Column 1, lines 59-61—computing device of the controller is programmed to perform functions; column 2, lines 10-11—instructions executable by at least one processor; Column 15, lines 9-28—the wearable device may include a controller with a processor); a first sensor connected to the hardware processor, the first sensor being configured to measure a heart rate of the user when the case is worn by the user (Column 14, lines 2-6—body-mountable devices may use one or more sensors to generate 

Kennedy additionally teaches that the activities, or states, being detected may include any of sleeping, locomoting, walking, running, exercising, resting, cooking, typing, or some other activity (Column 4, lines 23-26). However, neither of Kennedy or Heneghan specifically teaches wherein the detecting whether the user has entered the specific state by the hardware processor comprises detecting whether the user has taken a meal. Devries teaches a wrist-worn monitoring system for monitoring ingestion which detects a meal time within pulse profile data (Paragraph 0054—duration, rate, and/or time of ingestion may be calculated; Claim 84—meal start time can be manually specified by a user; Paragraph 0032-0035 and 39—a portable monitoring device such as a smart watch may comprise one or more pulse profile sensors such as an MMSB sensor; Paragraph 0041—the user’s state may be dependent on ingestion of food, and the device can measure this state via sensors; Claim 9). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Kennedy and Heneghan with the teachings of Devries in order to allow the system to detect 
Regarding claim 3, Kennedy, Heneghan, and Devries teach the user terminal apparatus according to claim 1. Kennedy additionally teaches wherein the hardware processor is further configured to receive a user input indicating that the user has entered the specific state (Column 4, lines 54-56—a person could, via a user interface, input an activity that the person is engaging in or input some other context information), wherein the hardware processor is configured to detect that the user has entered the specific state on receipt of the user input (Column 4, lines 52-53—an activity could be determined and/or specified in a number of ways; Column 5, lines 1-4—such a determined activity could then be used to provide context for signals generated by other sensors; Column 12, lines 38-43—the activity being performed or otherwise engaged in by the wearer was determined either based on sensor inputs or based on the user inputting via a user interface; Column 15, lines 45-48—the wearer could press an indicated region of the user interface to indicate that the wearer is about to engage in a particular activity or exercise). Through the previously described combination with Devries, it may be seen that the prior art teaches wherein the hardware processor is further configured to receive a user input indicating that the user has entered the specific state wherein the hardware processor is configured to detect that the user has entered the specific state on receipt of the user input, wherein the state is a state of having taken a meal.
Regarding claim 4, Kennedy teaches the user terminal apparatus according to claim 1, wherein the hardware processor is further configured to perform learning to identify that the user has entered the specific state based on first sensor data obtained by the first sensor (Column 10, lines 14-17—health model could be determined based on past information from one or more wearers…could provide an output that is predictive; Column 8, lines 53-67—Determining an activity could include applying the signals to a neural network, matching algorithm, or some other algorithm or process), and wherein the 
Regarding claim 5, Kennedy and Heneghan teach the user terminal apparatus according to claim 1.  Kennedy further teaches wherein the interface comprises at least one of a display, a loudspeaker, or a vibrator (Column 14, lines 56-67—the interface may include a visual component such as a display, an auditory component such as an alarm sound, and/or a tactile component such as vibration).
Regarding claim 6, Kennedy and Heneghan teach the user terminal apparatus according to claim 1.  Kennedy further teaches wherein the interface comprises a communication circuitry configured to transmit the notification to an external device (Column 15, lines 9-19—the wearable devices may include various electronics including a wireless communication chipset to enable wireless communications between the wearable device and some other system or components; Column 16, lines 29-59—the system may transmit indications of the received signals and/or indications of a health state .
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Heneghan further in view of Devries as applied to claims 1 and 3-6, further in view of Sawanoi (U.S. 20110208070 A1).
Regarding claim 2, Kennedy, Heneghan, and Devries teach the user terminal apparatus according to claim 1. Kennedy additionally teaches wherein the first sensor (Column 1, lines 55-57—device includes a first and second sensor) is configured to measure a blood pressure waveform of the user (Column 5, lines 53-56, line 69-Column 6, lines 1-3—sensors could include…photoplethysmographic sensors…blood pressure cuffs…configured to generate signals related to hemodynamic properties of blood and/or vasculature such as pulse rate, pulse transit time). However, Kennedy does not specifically teach calculating the heart rate of the user based on the measured blood pressure waveform, such that the first sensor is configured to measure the heart rate of the user by measuring a blood pressure waveform. Sawonoi teaches a wrist-worn blood pressure measurement device (Paragraph 0049; Fig. 1) wherein the user’s pulse may be calculated from a blood pressure waveform (Paragraph 0134). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Kennedy and Heneghan with the calculations of Sawanoi in order to predictably improve the ability of the system to monitor multiple health metrics using the same waveform.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Heneghan further in view of Devries as applied to claims 1 and 3-6, further in view of Simms (US 20060253301 A1).
Regarding claim 8, Kennedy, Heneghan, and Devries teach the user terminal apparatus according to claim 1. Kennedy additionally teaches a second sensor sensor (Column 1, lines 55-57—device includes a first and second sensor) coupled to the hardware processor and configured to measure 
However, Kennedy does not specifically teach determining whether the measured heart rate is less than a first threshold after it is detected that the user has entered the specific state. Heneghan teaches a wearable activity monitoring device including multiple sensors (Column 15, lines 47-53) which can be programmed to calculate a user’s heart rate under certain conditions, akin to detecting the heart rate only in certain states (Column 20, lines 14-18—system may decide to record under certain conditions such as when the person is asleep or exercising, as these may be associated with certain phenomena) and generate an alert if the rate is below a defined threshold (Column 20, lines 19-25). It would have been obvious to one having ordinary skill in the art at the time of filing to perform a simple 
Kennedy additionally teaches that the activities, or states, being detected may include any of sleeping, locomoting, walking, running, exercising, resting, cooking, typing, or some other activity (Column 4, lines 23-26). However, neither of Kennedy or Heneghan specifically teaches wherein the detecting whether the user has entered the specific state by the hardware processor comprises detecting whether the user has taken a meal. Devries teaches a wrist-worn monitoring system for monitoring ingestion which detects a meal time within pulse profile data (Paragraph 0054—duration, rate, and/or time of ingestion may be calculated; Claim 84—meal start time can be manually specified by a user; Paragraph 0032-0035 and 39—a portable monitoring device such as a smart watch may comprise one or more pulse profile sensors such as an MMSB sensor; Paragraph 0041—the user’s state may be dependent on ingestion of food, and the device can measure this state via sensors; Claim 9). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Kennedy and Heneghan with the teachings of Devries in order to allow the system to detect whether the user has taken a meal, which Kennedy describes as an action which may influence a state of a user and which would provide another activity to be detected as described by Kennedy. 
However, Kennedy, Heneghan, and Devries do not specifically teach determining whether the measured blood pressure is less than a second threshold. Simms teaches an automatic patient management system (Abstract) wherein the system may collect data from at least one physiological sensor such as blood pressure cuffs (Paragraph 0021) and wherein the system may produce alerts to be provided to a patient or clinician (Paragraph 0060, 0098) when a maximum heart rate is above a threshold (Paragraph 0086), such that a notification is issued when a heart rate meets a particular threshold, or when blood pressure is above or below a threshold (Paragraph 0088). It would have been .
Response to Arguments
Applicant’s arguments, see pages 4-10 of applicant's remarks, filed 30 December 2021, with respect to claims 1-6 have been fully considered and are not persuasive. 
In particular, applicant argues that features do not cover mental processes and could not be performed in the human mind, with additional arguments that the features of the hardware processor could not be practically performed in the human mind without the associated hardware and the assistance of a special purpose computer. However, as discussed in Example 45 of Appendix 1 to the October 2019 Revised Subject Matter Eligibility Guidance (PEG) with respect to integration of the abstract idea into a practical application, wherein a controller in communication with sensors does not integrate the abstract ideas of the claim into a practical application as the use of the controller does not negate the mental nature of the remainder of the limitation but instead serves a tool used to obtain information and perform calculations, the described additional elements still fall into the mental process group of abstract ideas which can be completed by a human, even if requiring the use of a physical aid, wherein the physical aid can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a sensor. In particular, the inclusion of a hardware processor, a sensor for detecting heart rate, and an interface, similar to the controller of 
Applicant additionally argues that any possible judicial exception is integrated into a practical application in the form of an improvement to another technology or technical field, as it would improve the effectiveness in the treatment with medicine. At present, arguments pertaining to improvement are not persuasive when novelty cannot be demonstrated with the recited invention; it remains to be seen how the recited invention constitutes an improvement over current art when the invention is fully anticipated by prior art. 
Claims 1-6 and 8 are thus currently rejected under 35 U.S.C. 101.
Applicant’s arguments, see pages 10-11 of applicant's remarks, filed 30 December 2021, with respect to the rejection(s) of claim(s) 1-6 and 8 under 35 U.S.C. 103 as previously discussed in the office action dated 30 September 2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is Kennedy, Heneghan, Sawanoi, and Devries as described above in this action, similarly to the previously applied rejection of claim 7, which applicant has provided no arguments against.
Newly added claim 8 is additionally rejected under Kennedy, Heneghan, Devries, and Simms as described above in this action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.